Citation Nr: 0605143	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  03-11 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of rheumatic 
fever to include valvular heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran had active service from June 1946 to April 1948.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  The competent evidence of record shows that the veteran 
is currently diagnosed with mitral regurgitation valvular 
heart disease.  

2.  The competent medical evidence of record shows that the 
currently diagnosed mitral valve regurgitation is a residual 
of rheumatic heart disease the veteran contracted during 
service.  


CONCLUSION OF LAW

Valvular heart disease was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R §§ 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

The Board finds that VA's enhanced duty to notify under the 
VCAA has not been met.  The record reflects that at no time 
did the RO provide the veteran with any correspondence 
satisfying the notice requirements.  While VA may not be in 
compliance with VCAA with respect to the veteran's claim, the 
Board has determined that the evidence supports a grant of 
the benefits sought.  Consequently, any lack of notice or 
development under the VCAA cannot be considered prejudicial 
to the veteran, and remand for such notice and development 
would be an unnecessary waste of VA time and resources.

Evidence

Service medical records dated in August 1946 show that the 
veteran presented with a sore throat, head cold, enlarged 
nodes, and enlarged and inflamed tonsils.  The veteran 
reported frequent bronchitis and sore throats.  The veteran 
was diagnosed with acute tonsillitis.  

Service medical records dated in July 1947 show that the 
veteran presented with pain in his right elbow.  He had 
injured his elbow a month earlier when he fell down a hatch 
in a ship.  The pain subsided after a few days but returned 
several days before reporting to sick-bay.  The patient was 
admitted and over the course of a few days, he presented a 
fever, an inflamed pharynx, and a white blood cell count of 
9,750.  An x-ray of the right elbow showed that the joint 
space was not clear and suggested some arthritic change.  The 
pain in the right elbow subsided but then his right knee 
began to hurt.  The veteran was originally diagnosed with 
rheumatic fever but that diagnosis was subsequently changed 
to no disease.  

Service medical records dated in February 1948 show that the 
veteran again presented with pain in the joints.  The veteran 
reported having frequent sore throats for several years.  The 
veteran noticed pain in his wrists, which gradually involved 
his knees and shoulder joints.  The veteran also indicated 
that he had several colds that winter.  The veteran reported 
feeling feverish and fatigued.  The physical exam detected no 
redness, swelling, or rash, but that the veteran had a 
temperature of 99 degrees.  The veteran was treated with 
salicylates (anti-inflammatories).     

A statement from Dr. D.H. dated in November 2001 reflects a 
current diagnosis of valvular heart disease and atrial 
fibrillation.  In that statement, Dr. D.H. indicated that the 
veteran had rheumatic fever while in the Navy in 1946.  
According to Dr. D.H., rheumatic fever may cause valvular 
heart disease many years after the original streptococci 
infection and that valvular heart disease is one of the 
causes of atrial fibrillation.  Therefore, Dr. D.H. opined, 
the rheumatic fever in 1946 may have contributed to the 
veteran's current condition of atrial fibrillation.  It 
usually occurs, however, as a result of mitral stenosis, and 
less frequently mitral regurgitation, especially when the 
regurgitation is mild as is the case with the veteran.  There 
is no evidence that Dr. D.H. reviewed the veteran's claims 
file.

The statement from private physician, Dr. A.G., dated January 
2006 explained that acute rheumatic fever is associated with 
infection of group A streptococci of the oropharynx.  In the 
statement, the physician explained that no specific 
laboratory test can establish rheumatic fever and that the 
diagnosis is clinical.  Some of the symptoms associated with 
rheumatic fever include sore throat or pharyngitis, fever, 
arthralgia, and migratory polyarthritis.  The latter is 
present in as many as 75 percent of cases and most often 
affects the ankles, wrists, knees, and elbows over a period 
of days.  It usually does not affect the small joints of the 
hands and feet and seldom involves the hip joints.  Anti-
inflammatory drugs like salicylates usually cause prompt 
resolution of joint symptoms.  A throat culture or antibody 
blood test is necessary to establish the presence of a recent 
streptococcal infection.  Dr. A.G. also explained that 
chronic rheumatic heart disease is the cause of mitral 
regurgitation in about one-third of cases and this can 
develop decades after the initial insult.  In many cases, 
symptoms may not be apparent until the condition becomes 
severe.  

Based on a review of the veteran's claims file, Dr. A.G. 
opined that the veteran's clinical presentations in 1947 and 
1948 were suggestive of rheumatic fever.  Dr. A.G., however, 
noted that further diagnostics would have been essential to 
conclusively establish the diagnosis of streptococcal 
infection, which is the prelude to rheumatic fever.  The 
physician did not have access to records reflecting the 
veteran's current cardiac condition and thus did not know 
whether left atrial enlargement was present, which could 
explain the atrial fibrillation.  The physician concluded 
that it was at least as likely as not that the veteran 
suffered with rheumatic fever during service and subsequently 
developed mitral regurgitation, one of the complications of 
this condition.  

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  An 
opinion by a medical professional which is based on the 
history provided by the claimant and not by a review of 
medical records can be no better than the facts alleged by 
the veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  



Analysis

The record shows that the veteran is currently diagnosed with 
mitral regurgitation,  valvular heart disease, and atrial 
fibrillation.

Dr. D.H. opined that rheumatic fever may cause mitral valve 
regurgitation, which may in turn cause atrial fibrillation.  
There is no evidence, however, that Dr. D.H. reviewed the 
claims file before concluding that the veteran had rheumatic 
fever in service.  Because Dr. D.H. arrived at this 
conclusion based on the history provided by the veteran and 
not a review of the claims file, it is of no more value than 
facts alleged by the veteran.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  Additionally, Dr. D.H. did not clarify how 
likely a current diagnosis of mitral valve regurgitation 
could be attributed to rheumatic fever; he only stated that 
rheumatic fever may cause valvular heart disease many years 
after the original streptococci infection.  This testimony is 
insufficient evidence that an injury or disease occurred in 
service or that a nexus between the current disability and 
the in-service disease or injury exists.  Pond, 12 Vet. App. 
at 346.  Dr. D.H.'s statement does not satisfy the criteria 
in the regulations.  38 C.F.R. § 3.303 (2005).

Dr. A.G. reviewed the veteran's claims file and pertinent 
medical records before concluding that it was at least as 
likely as not that the veteran had rheumatic fever in service 
and subsequently developed mitral regurgitation.  
Specifically, Dr. A.G. considered the symptoms presented and 
the veteran's medical history to conclude that it was more 
likely than not that the veteran had rheumatic fever in 
service.  Dr. A.G. then explained the relationship between 
rheumatic fever and mitral regurgitation.  Thus, the 
statement provides medical evidence of an in-service injury 
or disease and medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond, 12 Vet. App. at 346.  

Accordingly, the veteran is entitled to service connection 
for residuals of rheumatic fever to include valvular heart 
disease.



ORDER

Service connection for valvular heart disease is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


